George M. Carney, J.
This is a motion by the claimants of certain damage parcels in a condemnation proceeding to expunge the alleged claim of a lien on the proceeds of an award made by the court for the taking of such property by the City of New York. Notice of the alleged lien was filed with the Comptroller of the City of New York by an appraiser who was hired by the attorneys for the claimants. The appraiser does not claim a lien upon the awards by virtue of any statute, but contends that the attorneys orally agreed to give him a lien upon such proceeds. Since the awards and the proceeds thereof belong to the claimants whose property was taken and with whom the alleged lienor does not claim to have any agreements, the attorneys cannot create a lien in favor of the appraiser in the absence of any authority from the claimants to do so. The situation presented by the record is nothing more than the ordinary case of services rendered, the payment for which must be sought by a plenary suit. The motion is granted in all respects.
Settle order.